DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted 
If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “a displacement means for displacing at least a part of the magnetic closure device (claim 1)” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for displacing” without reciting sufficient structure to achieve the function. Furthermore, the generic holder is not preceded by a structural modifier.
Since the claim limitation (s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be corresponding  structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, limitation: “a displacement means” is taken to be a bar (17).
If applicant wishes to provide further explanation or dispute the examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.     
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, line 3, the limitation “a closing element” lacks clear antecedent basis because it is not clear whether this closing element is one of the closing elements as claimed in claim 1 or it is referring to a different closing element.
Regarding claim 4, line 3, there is no antecedent basis for the limitation, “the closing parts” in the claim as it is depended on claim 1. For the purpose of examination, claim 3 is treated as it is depended on claim 3.
Regarding claim 5, line 3, there is no antecedent basis for the limitation, “the stationary closing part” in the claim.
Regarding claim 6, line 3, the limitation “a closing part” lacks clear antecedent basis because it is not clear whether this closing part is referring to one of the closing parts of the preceding claims or it is referring to a different closing part.
Regarding claim 7, line 5, it is unclear of which element is “this” referring to.

Regarding claim 11, line 3, it is unclear of which element is “one” referring to.
Regarding claim 11, lines 3-4, there is no antecedent basis for the limitation, “the second” in the claim.
Regarding claim 11, line 4, it is unclear of which element is “one” referring to.
Regarding claim 11, line 5, it is unclear of which element is “the other” referring to.
Regarding claim 12, line 4, there is no antecedent basis for the limitation, “the stationary closing part” in the claim.
Regarding claim 14, line 4, there is no antecedent basis for the limitation, “the stationary closing part” in the claim.
Regarding claim 14, line 5, there is no antecedent basis for the limitation, “the closing parts” in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buckert (DE 25 07 717) (translation document).
Regarding claim 1, Buckert discloses a strapping machine comprising:
a strap guide frame (fig. 1) having a strap guide channel (21) and a plurality of closing elements (18) which are arranged in a distributed manner over the length of the channel (see fig. 1) and which can be moved from a position closing the channel (fig. 1) into a position opening the channel (fig. 2) counter to a restoring force,
wherein the closing elements (18) can be fixed in the position closing the channel via a closing force which is generated by a magnetic closure device (see “electromagnetically” in para. 14) and
wherein the magnetic closure device has a displacement means (para. 14 discloses a tensile force (11) on a cable (12) can be applied by the magnetic closure device, which inherently includes a displacement device like a switch, in which magnetic field disappears when the current is turned off and vice versa to provide and release tension on the rope to close (fig. 1) the flap (18) and open the flap (18) (fig. 2)) for displacing at least a part of the magnetic closure device, as a result of which the closing force is canceled or an opening force directed counter to the closing force is generated.
Regarding claim 2, the strapping machine as claimed in claim 1, wherein
the closing elements (18) are flap-shaped (see figures 1-2) and are fastened pivotably to the strap guide frame (see fig. 2) and cover (fig. 1) the strap guide channel (21).
Regarding claim 9, the strapping machine as claimed in claim 2, wherein each of the two opposite and pivotable closing elements (18) has a limb (27 or 28) which projects toward the center (see a vertical center line in fig. 2) of the strap guide frame, where two free end faces (28) of these limbs (27 or 28) adjoin one another in the position closing the channel (fig. 1), and
wherein each of these limbs (22) has, proceeding from the respective free end face (28), a gap (see both sides of the vertical center line in fig. 1) and the gaps which lie opposite one another jointly form the strap guide channel (21 (see figs. 1 and 2).
Regarding claim 10, a method for strapping items with a strapping machine, comprising:
providing the strapping machine including a strap guide frame (fig. 1) having a strap guide channel (21) and a plurality of closing elements (18) which are arranged in a distributed manner over the length of the channel (fig. 1) and are moveable from a position closing the channel (fig. 1) into a position opening the channel (fig. 2) counter to a restoring force, wherein the closing elements (18) are fixable in the position closing the channel via a closing force which is generated by a magnetic closure device (see “electromagnetically” in para. 14); and
altering the magnetic closure device to cancel the closing force (see fig. 2) or generate an opening force directed counter to the closing forces (fig. 2).

Claims 1-5, 7-8, 10-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helmut (EP1702844A1).
Regarding claim 1, Helmut discloses a strapping machine (fig. 1) comprising:
a strap guide frame (13) having a strap guide channel (see an area where a strap (5) is located in fig. 4) and a plurality of closing elements (15, 15a-e) which are arranged in a 
wherein the closing elements (15, 15a-e) can be fixed in the position closing the channel (fig. 4) via a closing force which is generated by a magnetic closure device (20-21) and
wherein the magnetic closure device has a displacement means (5) [note that when the strap (5) is retracted out of the channel, it displaced the part (20) outwardly (see fig. 5)] for displacing at least a part (20) of the magnetic closure device, as a result of which the closing force is canceled (fig. 5).
Regarding claim 2, the strapping machine as claimed in claim 1, wherein
the closing elements (15, 15a-e) are flap-shaped (see figures 4-5) and are fastened pivotably (at 18) to the strap guide frame (see fig. 5) and cover (fig. 4) the strap guide channel (see fig. 4).
Regarding claim 3, the strapping machine as claimed in claim 1, wherein the magnetic closure device has two closing parts (20 and 21) which interact with one another (figs. 4-5), of which one (20) is fastened to a closing element (16) and the other (21) is fastened to the strap guide frame (13) and of which one is permanent-magnetic and the other is either permanent-magnetic or ferromagnetic (see fig. 5).
Regarding claim 4, the strapping machine as claimed in claim 3, wherein the displacement means (5) displaces one (20) of the closing parts (20-21) which interact with one another (figs. 4-5).
Regarding claim 5, the strapping machine as claimed in claim 4, wherein the displacement means (5) displaces the displaceable closing part (20) from a closing position (fig. 
Regarding claim 7, the strapping machine as claimed in claim 1, wherein the strapping machine has at least one of the following features (note that the claim requires only one of the three features, and the Examiner choses the first feature):
the magnetic closure device has at each closing element a closing part (20) and a second closing part (21) assigned to this closing part (20) and fastened to the strap guide frame (13) (fig. 4).
Regarding claim 8, the strapping machine as claimed in claim 7, wherein an actuating drive (4, 5, 6, and 9) generates an opening force with which a displaceable closing part (20) is displaced into the opening position (fig. 5), and
wherein that the closing parts (20 and 21) which interact with one another generate a closing force with which the displaceable closing part (20) is displaced into the closing position (fig. 4).
Regarding claim 10, Helmut discloses a method for strapping items with a strapping machine, comprising:
providing the strapping machine including a strap guide frame (13) having a strap guide channel (see an area where a strap (5) is located in fig. 4)) and a plurality of closing elements (15, 15a-e) which are arranged in a distributed manner over the length of the channel (fig. 3) and are moveable from a position closing the channel (fig. 4) into a position opening the channel (fig. 5) counter to a restoring force, wherein the closing elements (15, 15a-e) are fixable 
altering the magnetic closure device to cancel the closing force (see fig. 5, when the strap (5) is retracted out of the channel, it displaced the part (20) outwardly (see fig. 5) ) or generate an opening force directed counter to the closing forces (fig. 5).
Regarding claim 11, the method as claimed in claim 10, wherein the magnetic closure device has two closing parts (20 and 21) which interact with one another (fig. 4), of which one (20) is fastened to a closing element (16) and the second (21) is fastened to the strap guide frame (13) and of which one is permanent- magnetic and the other is either permanent-magnetic or ferromagnetic (figs. 4-5), the method further comprising:
wherein displacing one (20) of the closing parts (20, 21) to alter the magnetic closure device (see fig. 5).
Regarding claim 12, the method as claimed in claim 11, further comprising:
displacing the displaceable closing part (20) from a closing position (fig. 4) close to the stationary closing part (21) into an opening position (fig. 5) remote from the stationary closing part (21).
Regarding claim 14, the method as claimed in 11, further comprising:
an actuating drive generating an opening force with which the displaceable closing part (20) is displaced into the opening position (fig. 5) and the closing parts (21) which interact with one another generate a closing force with which the displaceable closing part (20) is displaced into the closing position (fig. 4).

Allowable Subject Matter
Claims 6 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO 892 are cited to show various strapping machines comprising a strap guide channel having closing elements/flaps.
US 4781110 discloses a strap guide channel having a flap (132) and a magnetic closure device (139) (see fig. 14b).
JP 2000-203514A discloses a strap guide channel having flaps (22) and magnetic closure device (25, see fig. 4). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        November 4, 2021